Citation Nr: 0943659	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel





INTRODUCTION

The Veteran served on active duty from April 1950 to May 
1953.  He is in receipt of a Combat Infantryman Badge and a 
Purple Heart, both of which denote combat.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD and assigned a 10 percent disability evaluation 
effective September 16, 2005.  The RO in San Juan, Puerto 
Rico, currently has jurisdiction of the claim.  

At this juncture, the procedural history related to this 
claim is important to discuss.  After receiving notice of the 
December 2005 rating decision, the Veteran filed a timely 
notice of disagreement (NOD) in December 2005.  The RO 
subsequently issued a statement of the case (SOC) in October 
2006.  In addition to the notice letter sent to the Veteran 
with the SOC, the RO also issued an October 2006 letter in 
which it informed the Veteran that a 30 percent disability 
rating had been assigned for PTSD.  A rating decision dated 
October 2006 implemented the 30 percent rating, also 
effective September 16, 2005.  

The Veteran thereafter submitted a VA Form 9 in November 
2006.  He did not indicate that he was appealing the issue of 
PTSD, however, and clearly indicated that he wished to pursue 
an appeal concerning a separate issue.  At this point, 
correspondence between the RO and the Veteran ensued, most of 
it unrelated to the issue of an increased rating for PTSD.  
Subsequently, in an undated statement that was accompanied by 
a letter from the Veteran's representative that was dated 
January 2008, the Veteran indicated that the only appeal he 
wanted to continue was that for a rating in excess of 30 
percent for PTSD.  See VA Form 21-4148.  

In a letter dated January 2008, the RO informed the Veteran 
that his appeal for a rating in excess of 30 percent for PTSD 
would continue.  In a May 2008 statement, the Veteran 
requested reevaluation of his PTSD.  In a VA Form 119, it was 
reported that his claim was already on appeal.  The RO 
subsequently issued a supplemental SOC (SSOC) in January 
2009.  The Veteran submitted a VA Form 9 that same month.  

Inasmuch as the RO has taken actions to indicate to the 
Veteran that the issue is on appeal, and it took no steps to 
close the appeal, the requirement that there be a substantive 
appeal is deemed waived.  Percy v. Shinseki, No. 05-2961 
(U.S. Vet. App. Apr. 17, 2009).  As such, the Board will 
proceed accordingly.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and not 
higher, for service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

As noted above, service connection was established for PTSD 
pursuant to 38 C.F.R. § 4.130, DC 9411 with a 10 percent 
evaluation effective September 16, 2005.  See December 2005 
rating decision.  A 30 percent evaluation was subsequently 
assigned, also effective September 16, 2005.  See October 
2006 rating decision.  Despite the increased rating granted 
by the RO, the Veteran's appeal remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Veteran contends that he is entitled to an increased 
rating because of past suicide attempts, poor social and 
personal relationships, anger, insomnia, self-treatment in 
the form of alcohol abuse, panic attacks, and a general 
worsening of his condition.  See December 2005 NOD; undated 
VA Form 21-4138; May 2008 VA Form 21-4138; January 2009 VA 
Form 9.  

Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent evaluation is warranted for PTSD where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, DC 9411 
(2009).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.  

Lastly, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The evidence in this case consists of VA treatment records, a 
record from the Vet Center in Orlando, Florida, and several 
VA compensation and pension (C&P) examination reports.  

The Veteran was referred to the Orlando Vet Center for a PTSD 
assessment and counseling on September 30, 2005.  At the 
time, he was married but in the midst of a second divorce.  
His first marriage lasted 34 years and the second marriage 
was ending after 12 years.  The Veteran reported that he 
lived in fear of death, had problems sleeping, and had 
frequent combat-related nightmares and intrusive thoughts of 
combat.  The examiner reported that the Veteran became hyper-
aroused (difficulty concentrating and hypervigilant) when 
processing war trauma issues.  The assessment made was PTSD 
and it was recommended that the Veteran be provided a C&P 
examination and referred to the outpatient mental health 
clinic for psychiatric evaluation for medication.  

The Veteran underwent a VA C&P evaluation for PTSD 
examination in November 2005, at which time his medical 
records and claims folder were reviewed.  The Veteran 
reported that he was currently married and retired.  He 
indicated that he was having increasing difficulty dealing 
with the stressors of war, explaining that he had had 
flashbacks that occurred often, once a week.  The Veteran 
also referred to the feeling that he never left the Korean 
War.  He described nightmares as scary in that he had no 
control over them and they woke him up from his sleep.  The 
Veteran reported that he avoided conversations and places 
that may trigger war memories.  He indicated that he had some 
anhedonia concerning interesting activities that he used to 
find enjoyable and also reported a sense of detachment, 
stating that he was still only 55.  The Veteran asserted that 
he figuratively died in Korea.  He reported insomnia, 
irritability, anger issues, hypervigilance, and occasional 
depression (both good days and bad days).  The Veteran was 
able to talk somewhat about the war after all these years but 
still found it difficult to bring back some of the memories 
of his comrades who died.  He indicated that he had been an 
alcoholic from discharge until 1998.  

The examiner reported that there were no psychiatric 
hospitalizations and that the Veteran was not currently 
taking any psychotropic medications.  The Veteran had 
received counseling, which he reported had been good, but he 
was interested in being put on medication, more importantly 
to help with sleep.  The examiner reported that the Veteran 
had a history of two suicide attempts, one in 1986 and the 
other in 2005.  He was not currently exhibiting any 
suicidality or homicidality.  

The Veteran reported living with his second wife of 12 years 
and indicated that he had been previously married for 34 
years but divorced secondary to alcohol and poor behavior.  
He had three children from his first marriage and one from 
his second.  The three children from his first marriage had 
disowned him because of the way that he had treated them and 
their mother when he was drinking, and the Veteran had not 
seen or heard from them in a number of years.  The son from 
his second marriage was living with him and the Veteran 
described their relationship as ok.  The Veteran had not held 
any jobs in the past year as he had retired.  He indicated 
that he enjoyed watching TV in his free time and was 
independent in his activities of daily living, as evidenced 
by his ability to function without the support of others, 
including his current wife.  

Mental status examination revealed that the Veteran was alert 
and oriented times four, dressed and groomed appropriately, 
and had no psychomotor agitation or retardation.  He was 
pleasant and cooperative with appropriate behavior, though 
some tearfulness was noted during the interview.  Eye contact 
was good, speech was within normal limits, thought process 
was linear and logical, there was no psychosis, mood was 
down, and affect was mildly constricted.  There was no 
suicidal or homicidal ideation, paranoia or delusions; recent 
and remote memory was intact per conversation content; 
concentration was good; the Veteran did not appear to have 
any cognitive deficits per conversation content; and insight 
and judgment were good.  The examiner found that the Veteran 
was competent.  

The examiner reported that the Veteran had signs and history 
consistent with a diagnosis of PTSD, which was reportedly 
causing him difficulty with personal relationships and had 
been difficult to deal with in the past.  The prognosis was 
moderate because he had since sobered up and was not using 
any substances.  He was also attending sessions with VA 
mental health professionals, which had helped tremendously.  
The examiner did indicate that the Veteran still had insomnia 
and flashbacks that had gotten somewhat better but were still 
very bothersome.  Social impairment was moderate and 
occupational impairment was mild.  The Veteran was noted to 
be employable, likely more on a part-time basis secondary to 
his medical conditions and age.  Axis I diagnoses of PTSD and 
alcohol dependence in full sustained remission were made and 
a Global Assessment of Functioning (GAF) score of 57 was 
assigned.  

The Veteran was seen at the Mayaguez outpatient clinic in 
March 2006 and August 2006.  March 2006 was his first visit 
to the mental health clinic and the Veteran was seen during 
an unscheduled (walk-in) appointment for an evaluation of 
symptoms of depression manifested by depressed, anxious and 
very irritable mood alongside frequent episodes of loss of 
temper.  He admitted to being very impulsive and to having a 
very short fuse that occasionally got him into trouble.  The 
Veteran also complained of having auditory hallucinations.  
He denied receiving psychotropic medications before.  The 
Veteran reported that he and his second wife had divorced 
three months prior due to "irreconcilable differences," 
after a sixteen year marriage without children.  His three 
adult children were estranged from him and the Veteran stated 
that heavy alcohol drinking was the cause of marital conflict 
then.  He reported quitting drinking in 1988 but reported 
that he had been drinking one or two beers daily in the last 
three months.  

Clinical findings were of a moderately obese male who was 
cooperative and able to relate well to the interviewer.  The 
Veteran was clean and well-groomed in casual clothes who 
presented no tics or mannerisms.  Mood was depressed and 
affect was appropriate to content of speech.  The Veteran was 
noted to be in full contact with reality and his speech was 
goal-directed and without circumstantiality.  He admitted to 
having auditory hallucinations but denied any suicidal or 
homicidal ideation at the present time.  His capacity for 
insight into his illness, abstract thinking, and social 
judgment were good to test but poor by history.  Memory was 
also good for all events.  Axis I diagnoses of recurrent 
major depressive disorder (MDD) with psychotic features and 
rule out mixed bipolar II disorder were made and a GAF score 
of 58 was assigned.  Treatment plan included psychiatric 
evaluation and medication.  

In August 2006, the Veteran again came into the mental health 
clinic as a walk-in for an evaluation of symptoms of 
depression.  He indicated that he had taken the medication 
previously prescribed but it did not help except for some 
improvement of insomnia.  The Veteran also stated that he 
felt very lonely and abandoned after making the divorce final 
eight months prior.  He also missed his 15 year old son, who 
was living in North Carolina, despite the fact that they talk 
on the phone almost every Sunday.  The Veteran was able to 
express feelings of frustration and loss in an appropriate 
manner.  He denied any perceptual abnormalities or suicidal 
or homicidal ideation and agreed to a change in his current 
psychotropic regimen in order to assuage symptoms of 
depression.  The diagnosis made was recurrent MDD and a GAF 
score of 56 was assigned.  

The Veteran underwent a VA C&P review examination for PTSD in 
August 2006, at which time his claims folder and medical 
records were reviewed.  He denied any psychiatric 
hospitalizations and reported visiting the Mayaguez mental 
health clinic in March 2006 and August 2006.  Treatment from 
the clinic included medication.  The Veteran reported moving 
to Puerto Rico from Florida in March 2006.  

The Veteran reported he was responding well to the current 
medical and psychotherapeutic treatment received at the 
Mayaguez clinic and reported sleeping well with the use of 
medication.  He indicated that he napped during the day, 
which did not interfere with night sleep.  The Veteran 
reported that he continued to be irritable and usually became 
verbally aggressive, but that he was learning to control his 
impulses with therapy.

The Veteran denied any legal problems ever.  He indicated 
that he had married and divorced twice and was living alone.  
The Veteran reported that he had two suicidal plans, one by 
hanging and the other by intoxication with alcohol and 
driving recklessly to provoke and accident.  He reported that 
he was a coward and had not been able to do so.  Mental 
status examination revealed that the Veteran was clean, 
overweight, and adequately dressed and groomed.  He was 
pleasant to approach and cooperative.  The Veteran was also 
alert and oriented times three; mood was somewhat anxious; 
affect was constricted; attention, concentration and memory 
were fair; and speech was clear and coherent with normal 
pace.  The Veteran was not hallucinating and was not suicidal 
or homicidal, though he admitted suicidal ideas and plans in 
the past.  His insight and judgment were fair; he exhibited 
good impulse control; there was no impairment of thought 
process or communication reported; and no delusions or 
hallucinations were described.  The Veteran kept good eye 
contact and had good interaction during the session and the 
examiner indicated that he kept his personal hygiene and did 
other activities of daily living.  No memory loss or 
impairment was claimed and no obsessive or ritualistic 
behavior or panic attacks were described.  The Veteran had 
exhibited anxiety and poor impulse control but was sleeping 
with the use of medications and took a nap in the daytime.  

The examiner reported that the described symptoms reflected a 
moderate impairment in social and laboral functioning.  An 
Axis I diagnosis of PTSD was made and a GAF score of 60 was 
assigned.  The Veteran was found competent to handle VA 
funds.  

The Veteran was seen at the Mayaguez clinic in September 2006 
for evaluation of symptoms of depression following 
realization of loneliness after hospitalization for a non-
psychiatric reason.  The Veteran indicated that one of his 
three sons, who lived in Miami, had asked him to move closer 
but the Veteran could not afford it.  The Veteran was 
encouraged to attend a center for aged people and liked the 
idea.  He denied any perceptual abnormalities or suicidal or 
homicidal ideation.  The Veteran was encouraged to continue 
taking the psychotropic medication.  He was diagnosed with 
recurrent MDD and psychosocial problem.  A GAF score of 58 
was assigned.  

In January 2007, the Veteran was seen during a scheduled 
evaluation of symptoms of depression.  He indicated that he 
had been feeling less depressed and that he seemed to 
tolerate life's psychosocial stressors better than before.  
The Veteran was concerned, though, about experiencing some 
memory impairment for immediate events (not finding 
eyeglasses or keys).  However, it was noted that he 
frequently played cards without problems.  The Veteran talked 
about different personal issues that he had been dealing with 
in an appropriate manner.  He denied having any perceptual 
abnormalities or suicidal or homicidal ideation.  From a 
psychiatric point of view, he was found stable on the current 
psychotropic regimen that he was tolerating well.  The 
diagnoses were recurrent MDD, mild dementia NOS, and PTSD by 
history.  A GAF score of 62 was assigned.  See psychiatry 
note.  

The Veteran was seen during an unscheduled appointment in May 
2007 with complaints of insomnia, anxiety and increased 
depressive symptoms.  He reported taking medication as 
indicated but without remission of symptoms.  On mental 
examination, the Veteran was alert with adequate personal 
hygiene and was well oriented times three, logical, coherent, 
and without delusions, hallucinations or suicidal or 
aggressive ideas.  Affect was depressed, mood was anxious, 
memory was preserved, judgment was poor, and there was no 
insight.  See id.  

In October 2007, the Veteran was seen for re-evaluation, at 
which time he reported using medications as instructed.  He 
indicated that he had been sleeping well but had been very 
depressed due to his general physical condition.  The Veteran 
also reported becoming anxious with this situation and had 
occasionally thought about harming himself with no specific 
plan.  He denied homicidal ideas.  See primary care clinic 
nursing note.  

The Veteran was scheduled for an evaluation of his PTSD 
symptoms in July 2008, at which time he reported that he had 
been feeling markedly depressed.  He related his symptoms to 
loneliness and the lack of support of a family system.  He 
regretted not being able to be seen at the clinic more 
frequently to help him deal with his symptoms.  The Veteran 
also reported multiple somatic complaints secondary to 
several serious medical illnesses but denied any perceptual 
abnormalities or suicidal or homicidal ideation.  He agreed 
to a change in his current psychotropic regimen to alleviate 
the aforementioned symptoms.  Diagnoses of recurrent MDD, 
mild cognitive disorder, and PTSD by history were made; a GAF 
score of 54 was assigned.  See psychiatry note.  

The following month, the Veteran was seen for 45 to 50 
minutes for treatment of PTSD and major depression.  He 
referred feeling sad, depressed and alone after moving back 
to Puerto Rico.  The Veteran was alert, but ungroomed and his 
personal hygiene was reported as fair.  He was well-oriented 
times three, cooperative and correct with depressed mood and 
affect, logical and coherent thought, and without delusions, 
hallucinations or suicidal ideas.  Memory was impaired for 
recent events.  The assessment made was depression, medical 
complications and social problems.  No symptom remission was 
noted and it was reported that the Veteran was not suicidal 
or psychotic.  A GAF of 55 was assigned.  
See August 2008 psychiatry note.  

In September 2008, the Veteran was treated for 20 to 30 
minutes for PTSD and depressive disorder, at which time he 
reported he had been doing better with treatment.  He 
complained of being alone and indicated that he would like to 
find an apartment in an elderly home.  The Veteran was alert 
with adequate personal hygiene and well-oriented times three.  
He was cooperative and correct with euthymic mood and affect, 
logical and coherent thought, preserved memory and fair 
judgment.  There were no delusions, hallucinations or 
suicidal ideas.  The assessment was that he had an adequate 
response to treatment and was not psychotic or suicidal.  A 
GAF of 55 was assigned.  See psychiatry note.  

The Veteran underwent a VA C&P review examination for PTSD in 
November 2008, at which time his medical records were 
reviewed.  He indicated that at the present time, his 
symptoms of PTSD were mild.  The Veteran denied any 
hospitalizations for a mental disorder.  Current treatment 
included anti-psychotic, anti-depressant and anti-anxiety 
medications as well as individual, but not group, therapy.  
The examiner reported that the Veteran was living alone since 
his divorce and had a housekeeper that assisted him daily 
until noon.  Due to his medical and mental condition, the 
Veteran was housebound.  There was no history of suicide 
attempt or violence/assaultiveness.  The examiner reported 
that the Veteran had psychosocial functioning and isolation.  

Psychiatric examination revealed that the Veteran was clean 
and casually dressed.  Speech was spontaneous, 
soft/whispered, slow, clear, coherent and irrelevant.  The 
Veteran's attitude toward the examiner was cooperative, 
affect was appropriate, mood was anxious, and attention was 
intact.  The Veteran was able to do serial sevens and spell a 
word backwards and forwards.  He was intact to person, time 
and place; had paucity of ideas and circumstantiality; was 
preoccupied with one or two topics; had no delusions; 
understood the outcome of his behavior; had average 
intelligence, and understood that he had a problem.  The 
Veteran was noted to have a sleep impairment and it was 
reported that he was using medication for this symptom.  
There were no hallucinations or inappropriate behavior; no 
obsessive or ritualistic behavior; no panic attacks; no 
homicidal or suicidal thoughts present; and no episodes of 
violence.  The Veteran had good impulse control and 
interpreted proverbs appropriately.  The examiner indicated 
that he had the ability to maintain minimum personal hygiene 
and had no problems with activities of daily living.  Recent, 
remote and immediate memory was all normal and the Veteran 
was able to recall dates, events and names.

Symptoms of PTSD were reported as recurrent distressing 
dreams of the event; restricted range of affect (e.g. unable 
to have loving feelings); and irritability or outbursts of 
anger.  The Veteran was very vague and did not respond 
regarding the length of remissions and capacity for 
adjustment during remission.  He identified living alone and 
isolated due to irritability as a result of stress exposure.  
An Axis I diagnosis of PTSD was made and a GAF score of 66 
was assigned.  The examiner reported that the Veteran had 
mild symptoms to include depressed mood, nightmares, and 
recollection of events.  The Veteran's prognosis was deemed 
good with continued treatment.  The examiner indicated that 
there was no total occupational or social impairment due to 
PTSD signs or symptoms.  The examiner also indicated that the 
signs and symptoms of PTSD did not result in deficiencies in 
judgment, thinking, family relations, work, mood or school, 
but did result in reduced reliability and productivity.  

A November 2008 psychiatry note from the Mayaguez clinic 
reports that the Veteran was seen for 20 to 30 minutes of 
treatment for PTSD and major depression.  He referred to 
feeling sad and alone and indicated that he had problems with 
placement.  The examiner indicated that the Veteran was alert 
with adequate personal hygiene, was well-oriented times 
three, and was cooperative and correct.  Affect was 
depressed, mood was irritable, thought was logical and 
coherent, and there were no delusions, hallucinations or 
suicidal ideation.  Memory was preserved and judgment was 
fair but there was no insight.  The assessment was that the 
Veteran had major depression and social problems.  A GAF of 
55 was assigned.  

The evidence of record supports the assignment of an initial 
rating of 50 percent for PTSD.  As an initial matter, the 
Board notes that throughout the course of the Veteran's 
appeal, the majority of the GAF scores assigned have ranged 
between 54 and 60, with only two scores over 60 assigned.  
See VA treatment records; VA C&P examination reports.  This 
range reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association 
(1994) (DSM-IV).  In addition, the subjective symptoms 
exhibited by the Veteran include insomnia, nightmares, 
difficulty concentrating, hypervigilance, flashbacks, 
avoidance of conversations and places that may trigger 
memories, anhedonia, detachment, irritability, depression, 
difficulty with personal relationships, anxious mood, some 
memory impairment, and lack of insight.  See VA treatment 
records; Vet Center record; VA C&P examination reports.  The 
Board finds that these symptoms approximate the criteria for 
the assignment of a 50 percent rating.  Moreover, the 
November 2008 VA examiner specifically found that the 
Veteran's PTSD resulted in reduced reliability and 
productivity.  

The Board does not find that a rating in excess of 50 percent 
for PTSD is warranted, as the evidence of record does not 
more nearly approximate the criteria for the next higher, or 
70 percent, rating.  The Board acknowledges that the Veteran 
has reported suicidal ideation, impaired impulse control, and 
estrangement from his three oldest children, and that he has 
been divorced two times.  See id.  The Board also 
acknowledges that the Veteran appeared ungroomed on one 
occasion.  See August 2008 psychiatry note.  Importantly, 
however, the Veteran's hygiene was noted to be good or 
adequate on all other occasions, and though the Veteran 
reported suicidal thoughts, these reports were not 
consistent.  Rather, the majority of the treatment records 
indicate that the Veteran denied suicidal ideation at the 
time of examination or that the examiner found he was not 
currently exhibiting suicidal ideation.  See e.g., VA C&P 
examination reports dated November 2006, August 2006 and 
November 2008; March 2006, August 2006 and September 2006 
Mayaguez outpatient clinic notes; January 2007, July 2008, 
August 2008 and September 2008 psychiatry notes.  

Moreover, there is no evidence of such symptoms as 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; or 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, and 
the November 2008 VA examiner specifically found that the 
Veteran's PTSD did not result in deficiencies in judgment, 
thinking, family relations, work, mood or school.   For all 
these reasons, a rating in excess of 50 percent for PTSD is 
not warranted.  The Board finds that the Veteran does not 
have occupational and social impairment with deficiencies in 
most areas.  

II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational 
and social functioning, but such impairment is contemplated 
by the rating criteria and the Board finds that the rating 
criteria reasonably describe the Veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the December 2005 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See September 2005 letter.  He was also notified 
of effective dates for ratings and degrees of disability.  
See March 2009 letter.  The Board notes that "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven."  Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).  When service connection has 
been granted and an initial disability rating and effective 
date have been assigned, section 5103(a) is no longer 
applicable.  Accordingly, the duty to notify has been 
fulfilled as to this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's VA treatment records have been 
associated with the claims folder and he was afforded several 
appropriate VA examinations in connection with his claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that 


no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
Veteran.


ORDER

An initial rating of 50 percent, and not higher, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


